Citation Nr: 1019619	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968.  He died in September 2005, and the appellant 
claims benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in Chicago, Illinois, which in pertinent part denied service 
connection for the cause of death and denied entitlement to 
accrued benefits.  

The appellant requested a hearing before the Board in her 
June 2007 VA Form 9.  The RO scheduled a videoconference 
hearing for February 2009, but the appellant failed to 
appear.  She has not provided an explanation for her failure 
to appear or requested a new hearing.  As such, the Board may 
proceed with appellate review.  

The Board remanded this case in February 2009.  It returns 
now for appellate consideration.

The issue of entitlement to accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The Veteran died in December 2003 as the result of 
metastatic renal cell cancer.

2. During his lifetime, the Veteran was not in receipt of 
service connection for any disability. 

3. The competent medical evidence of record does not show 
that the Veteran's cause of death or contributory cause of 
death is etiologically related to service.


CONCLUSION OF LAW

The Veteran's cause of death was not incurred or aggravated 
in active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims. The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein. See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1)  
that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in February 2006 and March 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the appellant of the information necessary to 
substantiate the claim, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  The appellant was informed of the specific types 
of evidence she could submit, which would be pertinent to her 
claim, and told that it was ultimately her responsibility to 
support the claim with appropriate evidence.  

The Court has held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

As noted above, the Board remanded the issue currently on 
appeal in February 2009.  The Board instructed the AOJ to 
provide the appellant with a corrective VCAA notice in 
compliance with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  This notice was to also advise the appellant to 
submit all records of the Veteran's medical treatment from 
January 2005 to September 2005 or to authorize the release of 
such records.  

On remand, the appellant was provided a notice letter dated 
in March 2009, which informed her that the Veteran was not 
service-connected for any disabilities at the time of his 
death and advised her that the evidence needed to show that 
the Veteran died from a service-related injury or disease.  
The letter also invited her to identify or submit additional 
medical evidence in support of her claim, including any 
outstanding records of the Veteran's medical treatment.  
Although the letter did not include an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, the Boards 
finds that such an explanation was not necessary given that 
the Veteran was not service-connected for any disabilities 
during his lifetime.  It is further noted that this 
information was previously provided to the appellant in the 
February 2006 VCAA notice letter, as further discussed 
immediately below.  Based on the foregoing, the Board finds 
there to be at least substantial compliance with the February 
2009 remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(holding that only substantial, and not strict compliance 
with the terms of a remand request is required); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that there was 
no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination more than substantially complied with the 
Board's remand order).

Regarding the first element of Hupp, the Board notes that the 
appellant was notified in the March 2009 VCAA notice letter 
that the Veteran was not service-connected for any 
disabilities at the time of his death.  

Concerning the second element, the Board notes that although 
the Veteran was not service-connected for any disabilities 
during his lifetime, the February 2006 VCAA notice letter 
nonetheless advised the appellant that VA needed medical 
evidence showing that the Veteran died from a service-
connected injury or disease.  The letter explained that there 
must be medical evidence showing that the Veteran's service-
connected conditions caused or contributed to his death.  

With respect to the third element, the Board notes that the 
March 2009 letter advised the appellant that the evidence 
needed to show that the Veteran died from a service-related 
injury or disease.  The February 2006 letter likewise 
informed the appellant that there needed to be evidence 
showing that the condition causing the Veteran's death had 
its onset in service or was permanently aggravated by 
service.  In this regard, the Board finds that the appellant 
was properly advised of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected. 

The Board further notes that the AOJ provided the appellant 
with a copy of the June 2006 rating decision, June 2007 SOC, 
and May 2009 SSOC, which included a discussion of the facts 
of the claim, pertinent laws and regulations, notification of 
the basis of the decision, and a summary of the evidence 
considered to reach the decision.

Subsequent to the issuance of the March 2009 letter, the 
appellant's claim was readjudicated in the May 2009 
supplemental statement of the case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
have been associated with the record.  The appellant has been 
afforded ample opportunity to provide evidence in support of 
her appeal.  In particular, she was advised in the March 2009 
VCAA letter to complete and return a VA Form 21-4142, 
Authorization and Consent to Release Information for any 
medical treatment received by the Veteran that was not of 
record.  The appellant did not respond accordingly.  Although 
VA has a statutory duty to assist the appellant in developing 
evidence pertinent to a claim, the appellant also has a duty 
to assist and cooperate with VA in developing evidence; the 
duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The appellant has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes a medical opinion is not needed in this 
case because there is no evidence to suggest that the 
disability that contributed to the Veteran's death should be 
service-connected.  The only evidence linking the Veteran's 
death to combat is the appellant's own lay statements.  Such 
assertions, without any competent evidence to support the 
claim, is insufficient to warrant obtaining a medical opinion 
in view of the evidence of record that is discussed below.  
The appellant was advised in the VCAA notice letters to 
submit evidence showing that the condition that contributed 
to the Veteran's death had its onset in service or was 
permanently aggravated by service.  No such evidence has been 
received by VA.  As there is no evidence connecting the cause 
of the Veteran's death to anything of service origin, the 
Board concludes that an examination is not necessary to the 
resolution of this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).



II. Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran's lung 
cancer, which led to metastatic renal cell cancer, in turn 
causing his death, was the result of active military service.  
For the reasons that follow, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.5(a), 3.312 (2009).  The death of 
a veteran will be considered as having been due to a service- 
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for 
establishing service connection).  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  For it to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which the veteran had established service 
connection at the time of death or for which the veteran was 
otherwise entitled to receive service connection.  See Hupp, 
21 Vet. App. 342.  At the time of his death, the Veteran was 
not service connected for any disabilities.  Thus, the Board 
will inquire as to whether or not the Veteran was entitled to 
service connection for any disabilities that caused his 
death.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.   See 38 U.S.C.A. § 1110 (West 2002).  For 
the showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including a cardiovascular-renal disease or malignant tumors, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §  
3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas 
v. Peake, 525 F.3d 1168 (2008), the United States Court of 
Appeals for the Federal Circuit held that § 3.307(a)(6)(iii) 
was reasonably interpreted by VA as requiring that a 
servicemember had actually set foot within the land borders 
of Vietnam in order to be entitled to statutory presumptions 
of herbicide exposure and service connection.  

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for any disease not 
affirmatively named in the presumptive list.  See Fed. Reg., 
72 FR 32395 (June 12, 2007).  Renal cell carcinoma is not on 
the list of diseases presumptively associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Based on the law, the 
appellant cannot benefit from the presumption, regardless of 
whether the Veteran was exposed to herbicides in service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727-29 (1984), does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 
1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The 
United States Court of Appeals for Veterans Claims has 
specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

To show a disability for which the veteran was entitled to 
receive service connection, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the appellant's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

The Veteran's death certificate reports that he died in 
September 2005, at age 57, and that the immediate cause of 
death was metastatic renal cell cancer. An autopsy was not 
performed.

The appellant contends that the Veteran's renal cell cancer 
was secondary to his lung cancer, and that his lung cancer 
was caused by exposure to herbicides in Vietnam.  The record 
reflects that, during his lifetime, the Veteran had filed 
claims of service connection for renal cell carcinoma of the 
left kidney, status post left nephrectomy, and lung cancer, 
which were denied by the RO in a March 2005 rating decision.  

The evidence on file consists of private medical records 
dated from April 2004 to January 2005.  These records show 
that the Veteran initially presented for treatment in April 
2004 with complaints of blood in the sputum.  The assessment 
was hemoptysis.  Shortly thereafter, a CT scan of the chest 
revealed findings suspicious for left lung vascular 
malformation, as well as a mass within the abdomen, 
representative of a large renal cell carcinoma.  An 
esophagogastroduodenoscopy with biopsies revealed gastritis 
with no evidence of bleeding lesion.  In May 2004, the 
Veteran was diagnosed with left renal cell carcinoma and 
underwent a nephrectomy.  He also underwent a bronchoscopy 
with biopsy, which revealed a left upper lobe endobronchial 
lesion.  In June 2004, an increase in the number and size of 
the lung masses was noted, which was suggestive of metastatic 
disease.  In July 2004, it was noted that the Veteran 
continued to have hemoptysis.  The assessment was metastatic 
renal cell carcinoma.  In August 2004, the Veteran was listed 
as having metastatic renal cancer with pulmonary involvement, 
status post nephrectomy for primary renal cancer in May 2004.  
A CT scan report dated in November 2004 stated that there was 
a new 6mm nodule in the right lower lobe and a new 8mm 
enhancing nodule in the right lobe of the liver, suspicious 
of metastatic disease.  Treatment notes dated in November 
2004 and December 2004 describe the Veteran's condition as 
metastatic renal cell carcinoma with pulmonary 
metastases/lesions.  

The Board concludes that the preponderance of the evidence is 
against a finding that the Veteran's renal cell carcinoma was 
related to his military service.  Service treatment records 
are silent for complaints, treatment or a diagnosis of any 
kidney problems.  There is no evidence to support a finding 
that the Veteran's renal cell cancer was manifest within the 
first post-service year.  In fact, the earliest evidence of 
treatment and diagnosis of renal cell cancer is in 2004, 
several decades after service separation.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.).  

Furthermore, the medical evidence of record, as summarized 
above, does not show the Veteran's renal cell carcinoma to be 
secondary to lung cancer.  Rather, the primary site of the 
cancer is shown to be the renal cell.  As the evidence fails 
to demonstrate that the Veteran's renal cell cancer was 
caused or aggravated by his lung cancer, there is no need for 
the Board to consider whether the Veteran was entitled to 
service connection for lung cancer during his lifetime.  
Taking into account all of the relevant medical evidence of 
record, there is no indication that the Veteran's death was 
caused by a disease or injury of service origin.  Rather, the 
evidence establishes that his death was attributable to renal 
cell carcinoma, which is not shown to have had a direct or 
secondary relationship to service.

The Board is mindful of the appellant's assertions that the 
Veteran's exposure to herbicides in Vietnam caused or 
contributed to his renal cell cancer.  However, the 
appellant's lay assertions that the Veteran's death was 
causally or etiologically related to service are not 
supported by any competent medical evidence of record.  None 
of the evidence links the Veteran's renal cell cancer to 
herbicide exposure or otherwise refers to his military 
service, nor does it suggest a secondary relationship to his 
lung cancer.  The appellant's assertions are the only 
evidence contained in the claims file showing that the 
Veteran's death was causally or etiologically related to 
service.  The appellant is not a medical professional, and 
therefore her beliefs and statements about medical matters do 
not constitute competent evidence on matters of medical 
etiology or diagnosis.  Absent a professional medical opinion 
linking the Veteran's cause of death to service, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (stating that competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence).  The Board 
finds that the preponderance of the evidence is against the 
appellant's claim that a disease or injury of service origin 
caused or contributed to the Veteran's death.

In light of the foregoing, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.  Although the appellant is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


REMAND

The Board observes that the Veteran had a pending appeal on 
his claims of service connection for lung cancer and renal 
cell carcinoma of the left kidney at the time of his death.  
As previously noted, a claim of entitlement to accrued 
benefits was denied in the June 2006 rating decision.  The 
appellant submitted a timely notice of disagreement with 
respect to that rating decision in July 2006.  While the 
issue of service connection for cause of death was 
subsequently addressed in a June 2007 SOC, the accrued 
benefits issue has yet to be addressed in an SOC.  Recently, 
a July 2009 statement from the appellant's representative 
expressed the appellant's continued disagreement with the 
RO's denial of accrued benefits.  As the appellant has 
initiated an appeal by filing a timely NOD, the claim must be 
remanded to allow the agency of original jurisdiction (AOJ) 
to provide the appellant with an SOC on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  In this regard, it is noteworthy that 
the issue will be returned to the Board after issuance of the 
SOC only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the appellant with an SOC as to 
the issue of entitlement to accrued 
benefits.  The appellant should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


